Grant, J.
(after stating the facts). The learned counsel for the relator contend that the city authorities may grant a franchise for 30 years, while they can make a contract only for 10 years. The pertinent queries at once arise: (1) What was the purpose of the 10-year limit? (2) What rights will relator have in the streets at the end of the 10 years, under a 30-year franchise with a 10-year contract ?
It is manifest that the legislature recognized the evils that had come to municipal corporations by granting the use of the streets for so long a period. The evident purpose, therefore, in granting this charter was to leave the control of the streets, at the expiration of the 10 years, entirely within the power of the common council. It is urged that neither persons nor corporations will make so large an investment if all their rights to the use of the streets cease at the end of 10 years. , It would follow that the purpose of this action of the common council is to give the relator and his assigns some rights in the streets which they would not possess under a grant of 10 years only. The charter confers upon the common council all control over the streets, and the sole right to grant their use for furnishing water and light. Under the relator’s theory, he, at the expiration of 10 years, would have vested rights in the streets upon and in which he has placed his property. If he could make no agreement with the city by which the city and its inhabitants could be furnished with light and water, he would still have the right to keep his poles, etc., in the streets, and make contracts with private individuals for furnishing light and water for their business places and residences. Again, under his theory, the only power of the common council would be to regulate the prices to be charged for light, water, and sewerage. Such regulations must be reasonable, or they would be *108void. The sole advantage, then, to be obtained by the city under this construction of the charter, would be the right to refuse to make further contracts with him for lighting and furnishing water for the streets and other public places of the city. It is clear to me that this would practically render nugatory the 10-year limit. Unless the relator would, by this franchise, obtain this vested right to maintain his plant in the streets, the franchise beyond 10 years would be of no benefit to him. Of what practical value would the limitation be to the municipality under his contention.? The only power left in the city would be to refuse to enter into further contracts with him, and either to let contracts to other parties or erect works itself. If it should see fit to let contracts to other parties, there would be another set of poles and another system of pipes for water and sewerage. At the end of a second 10 years such a contract might be let to another party, and there would then be three sets of poles, and three different systems of water and sewerage, in the streets of the city. It seems to me that such result could not have been contemplated by the legislature, and that the language of sections 8 and 11 is .a clear limitation upon the power of the common council to grant any franchise for furnishing light and water beyond the 10 years.
If the relator were a corporation instead of an individual, such corporation would be organized under the laws of the State, and, by its terms of incorporation, could fix its period of existence, not exceeding 30 years. The State, and not the municipality, therefore, fixes the franchise. The terms under which such franchise may be exercised are lodged in the municipal authorities, and, when their power to contract is limited to a period of 10 years, they cannot extend that beyond the period of limitation. The word “contract,”, as used in the charter, in my judgment, means the same as the word “franchise.” When a franchise is proposed, it defines the terms of its existence, and its acceptance completes the franchise or contract. Until the action of the council is accepted, *109there is no franchise or contract. The proviso to section 5 must be limited to the section to which it is attached, and does not cover the whole act. End. Interp. Stat. § 186.
Under the rule so often approved by this court, that municipal authorities possess only the powers expressly conferred or necessarily implied, I cannot escape the conclusion that the contract proposed is void, and that the writ must be denied.
The other Justices concurred.